     Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 1 of 11



 1   John R. Keville (Pro Hac Vice)
     Dustin J. Edwards (Pro Hac Vice)
 2   William M. Logan (Pro Hac Vice)
     WINSTON & STRAWN LLP
 3   800 Capital St., Suite 2400
     Houston, TX 77002-2925
 4   Telephone: (713) 651-2600
     Facsimile: (713) 651-2700
 5   Email: jkeville@winston.com
     Email: dedwards@winston.com
 6   Email: wlogan@winston.com
 7   David P. Enzminger (SBN 137065)
     Matthew R. McCullough (SBN 301330)
 8   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
 9   Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500
10   Facsimile: (650) 858-6550
     Email: denzminger@winston.com
11
     Email: mrmccullough@winston.com
12
     Attorneys for Plaintiff
13   CONTOUR IP HOLDING, LLC
14

15                        IN THE UNITED STATES DISTRICT COURT

16                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                    SAN FRANCISCO DIVISION

18

19   CONTOUR IP HOLDING, LLC,                           Case No. 17-cv-04738-WHO

20                                                      PLAINTIFF CONTOUR IP
                         Plaintiff,                     HOLDING, LLC’S RESPONSE IN
21                                                      OPPOSITION TO GOPRO INC.’S
           v.                                           MOTION FOR PARTIAL
22                                                      SUMMARY JUDGMENT
     GOPRO, INC.,
23                       Defendant.                     REDACTED VERSION OF
                                                        DOCUMENT(S) SOUGHT TO BE
24                                                      SEALED

25                                                      Judge: William H. Orrick
                                                        Date: August 12, 2020
26                                                      Time: 2:00 P.M.
                                                        Location: Courtroom 2, 17th Floor
27

28


     CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                  Case No.: 17-CV-04738-WHO
            Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 2 of 11



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            GoPro moved for partial summary judgment on the flawed premise that Contour failed to mark

 4   some of its practicing products: ContourGPS, Contour+, and Contour+2. GoPro is wrong for three

 5   reasons. First, as is evident from GoPro’s co-pending motion to strike Dr. Jing Hu’s opinions that these

 6   products practice, there is an open question of material fact about whether these products practice the

 7   patents. Second, the ContourGPS and Contour+ were discontinued more than a year before the patents

 8   issued. Section 287 does not require marking products before patents issue. Third, substantial

 9   evidence, including Contour’s testimony and corroborating documents, supports that it marked the

10   Contour+2, including by marking its owner’s manual with a statement directing the public to a website

11   listing the relevant patents. Contrary to GoPro’s position, Section 287 permits directing users to

12   websites, and it does not preclude providing the marking in an owner’s manual. This is particularly

13   true when it would be impractical and would contravene the policies underlying the marking

14   requirement to mark the product itself, as with action cameras that Contour intended for use in

15   sometimes extreme and unforgiving environments. The Court should therefore deny GoPro’s motion

16   for summary judgment as to the Contour+2, and allow the jury to decide any remaining factual disputes

17   about whether Contour properly marked this practicing product.

18   II.      STATEMENT OF THE ISSUES

19            GoPro disputes whether Contour marked three products under Section 287. Two of these

20   products predate the relevant patents’ issuances. For the third, despite no evidence to the contrary,

21   GoPro disputes Contour’s testimony that it properly marked the product. GoPro also disputes whether

22   any of these products practice the inventions. Given these disputes of material fact, is GoPro entitled

23   to summary judgment that Contour did not mark practicing products under Section 287?

24   III.     FACTUAL BACKGROUND

25            Contour has alleged that GoPro infringes two patents: U.S. Patent Nos. 8,890,954 (the “’954

26   Patent”) and 8,896,694 (the “’694 Patent”) (collectively, the “Asserted Patents”). (ECF No. 1.)

27   Contour contends that several products practiced the patented inventions, including: ContourGPS,

28   Contour+, and Contour+2. The ContourGPS and the Contour+ were end of life by 2013. Ex. A
                                               1
          CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                  Case No.: 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 3 of 11



 1   (Schedules 6.1–6.4 of Kennedy Rebuttal Damages Report) at 43, 45. This was more than a year before

 2   the Asserted Patents issued in November 2014. See ’954 Patent; ’694 Patent.

 3           Before the Asserted Patents issued, and before Contour began selling the Contour+2, Contour

 4   reviewed its product markings and confirmed that it was properly marking its practicing products.

 5   Ex. B, Mooney Dep. Tr. at 324:14–325:11; 89:1–7; Ex. A, at 43, 45. Contour included an owner’s

 6   manual with the Contour+2 that notified the public that the product was subject to patents. Ex. C,

 7   CONTOUR00131231 (Contour+2 User Manual), at 25. The owner’s manual directed the public to

 8   Contour’s website, which listed the applicable patents for each product, including the Contour+2. Id.;

 9   ECF No. 370-3 (capture from 2017); ECF No. 370-4 (capture from 2015); ECF No. 370-6 (capture

10   from 2014). No evidence suggests the website was ever unavailable, or that Contour ever failed to

11   include the marked manuals with the Contour+2 after the Asserted Patents issued.

12   IV.     LEGAL STANDARD

13            Contour agrees with GoPro that summary judgment is appropriate only if the “movant shows

14   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

15   matter of law.” FED. R. C IV. P. 56(a); Asia Vital Components Co., Ltd. v. Asetek Danmark A/S, 377 F.

16   Supp. 3d 990, 1026 (N.D. Cal. 2019) (denying summary judgment “[b]ecause there are genuine

17   disputes of fact whether [the patentee] marked substantially all of its patented articles”). It is also true

18   that courts considering summary judgment must “draw all reasonable inferences in the light most

19   favorable to the nonmoving party.” Asia Vital Components Co., 377 F. Supp. 3d at 1026.

20           But this is not, as GoPro contends, a situation when Contour has the burden of proof and GoPro

21   must only show that Contour has insufficient evidence to establish it satisfied the marking requirement

22   for every product. Rather, GoPro also “bears an initial burden of production to articulate the products

23   it believes are unmarked ‘patented articles’ subject to § 287.” Arctic Cat Inc. v. Bombardier

24   Recreational Prods. Inc., 876 F.3d 1350, 1368 (Fed. Cir. 2017).

25           Only after GoPro has identified purported unmarked articles that are subject to Section 287

26   must Contour establish either that those specific articles did not practice the asserted patents or that

27   Contour properly marked them. See id. at 1369. And even then, if there is evidence in the record from

28   which a reasonable factfinder could conclude—inferring all reasonable inferences in Contour’s
                                                  2
       CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                     Case No.: 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 4 of 11



 1   favor—that Contour marked all or substantially all of the practicing products, then summary judgment

 2   is inappropriate. See Asia Vital Components Co., 377 F. Supp. 3d at 1007.

 3   V.      ARGUMENT
             A.     GoPro Is Not Entitled to Summary Judgment Unless It Concedes (or the Court
 4
                    Grants Summary Judgment) that Contour’s Products Practice the Patents
 5           GoPro’s Motion admits that the marking requirement applies if and only if the products
 6   practice the patents. See Mot. at 3 (discussing requirement to mark “substantially all of its patented
 7   products”). Rightly so. As the Supreme Court confirmed over eighty years ago, there is no marking-
 8   based limitation on damages if the patentee did not produce a patent-practicing product. Wine Ry.
 9   Appliance Co. v. Enterprise Ry. Equipment Co., 297 U.S. 387, 398 (1936) (applying predecessor
10   statute); Texas Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1220 (Fed. Cir. 2002) (“The
11   recovery of damages is not limited . . . where there are no products to mark.”).
12           GoPro has filed two contradictory motions. On one hand, GoPro filed this Motion that alleges
13   Contour failed to mark premised on the contention that Contour’s products practice the patents. On
14   the other hand, GoPro moved to exclude Dr. Jing Hu’s opinions that these products practice based on
15   the (incorrect) contention that there is no factual support for her opinions. ECF Nos. 367, 369. GoPro
16   is thus maintaining a factual dispute about whether the products practice the patents. This alone
17   precludes summary judgment. This Motion is only ripe if GoPro concedes (or the Court grants
18   summary judgment) that Contour’s products practice the asserted patents. In other words, if the
19   Contour products do not practice the patent, as GoPro contends in its Motion to Exclude, then the
20   Court should deny summary judgment because “there is no failure to mark” when “there are no
21   products to mark.”1 Texas Digital, 308 F.3d at 1220. In any event, as explained below, Contour
22   properly marked its products.
23

24

25   1 Merely denying GoPro’s Motion to Exclude would not justify summary judgment. Denying the
26   Motion to Exclude simply permits Contour’s expert to testify about her opinion on whether the
     Contour products practice the patents. This leaves the ultimate resolution of the issue to the jury. To
27   justify summary judgment on marking under Texas Digital, there must be no question of material fact
     about whether the Contour products practice the patents before there can be a failure to mark.
28
                                                        3
         CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                 Case No.: 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 5 of 11



 1           GoPro tries (but fails) to explain its contradictory positions in a footnote. It says that “CIPH

 2   cannot evade the consequences of its failure to mark unless it proves that the product [sic] do not

 3   practice.” Mot. at 1–2 n.1 (original emphasis). For this, GoPro cites two cases, but neither supports its

 4   position. First, GoPro cites Arctic Cat, which clearly states that Contour’s burden of proof only applies

 5   after the alleged infringer satisfies its “initial burden of production to articulate the products it believes

 6   are unmarked ‘patented articles’ subject to § 287.” 876 F.3d at 1368 (emphasis added). GoPro has not

 7   satisfied its initial burden of production unless GoPro concedes that the Contour products it alleges

 8   are unmarked also practice the patents.

 9           Next, GoPro cites Rembrandt Wireless Tech., LP v. Samsung Elecs. Co., 853 F.3d 1370, 1383

10   (Fed. Cir. 2017). Mot at 1–2 n.1. But Rembrandt concerned whether a patent owner could use a

11   statutory disclaimer to avoid a marking defense when it filed the disclaimer only after the alleged

12   infringer raised a marking deficiency. 853 F.3d at 1382. The Federal Circuit held that a “disclaimer

13   cannot serve to retroactively dissolve the § 287(a) marking requirement.” Id. at 1384. This has no

14   applicability here. Contour has disclaimed no claims. Rembrandt says nothing about the substantive

15   requirements of the marking statute (i.e., that it only applies to patented products, Texas Digital, 308

16   F.3d at 1220). Nor does it address the alleged infringer’s burden (i.e., to identify products that it

17   believes practice the patent, Arctic Cat, 876 F.3d at 1368). Rembrandt thus does not save GoPro’s

18   Motion because whether Contour’s products practice the patents remains an open dispute of material

19   fact, as GoPro’s contradictory motion to exclude reveals. Without a concession from GoPro, the Court

20   should therefore deny GoPro’s Motion for Partial Summary Judgment on this basis alone.

21           B.      GoPro Has Not Identified Unmarked Articles Subject to Section 287 Because the
                     Products It Says Were Unmarked Were Sold Before the Asserted Patents Issued
22

23           GoPro is wrong that the record shows ContourGPS and Contour+ were subject to the marking

24   requirement. The marking requirement only applies after a patent issues. See Am. Med. Sys., Inc. v.

25   Med. Eng’g Corp., 6 F.3d 1523, 1537 (Fed. Cir. 1993) (reasoning marking requirement does not seek

26   to eliminate unmarked products from the market because “products entering the market prior to

27   issuance of the patent will not be marked”); Magnetar Techs. Corp. v. Six Flags Theme Parks Inc.,

28
                                                           4
       CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                      Case No.: 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 6 of 11



 1   No. CV-07-127-LPS-MPT, 2014 WL 533425, at *4 (D. Del. Feb. 7, 2014) (“items made, offered for

 2   sale or sold prior to issuance of a patent are necessarily irrelevant to the marking statute”).

 3           Contour did not sell the ContourGPS or the Contour+ after the Asserted Patents issued in

 4   November 2014. GoPro’s damages expert, Patrick Kennedy, provided schedules in his rebuttal report

 5   that show no ContourGPS or Contour+ units were sold after 2012. Ex. A, at 43, 45. The ContourGPS

 6   and Contour+ are thus irrelevant to the marking requirement, and GoPro’s identification of these

 7   products as unmarked does not satisfy its initial burden under Arctic Cat. Nor do their markings, or

 8   alleged lack thereof, support a finding that Contour failed to mark all or substantially all practicing

 9   products. GoPro has therefore failed to satisfy its initial burden to identify these as unmarked products

10   subject to Section 287, and substantial evidence supports a finding that these products were not subject

11   to the marking requirement at all.

12           C.     The Record Shows Contour Properly Marked All or Substantially All of Its
                    Relevant Products, or at Least Reveals a Dispute of Material Fact
13
             Setting aside the ContourGPS and Contour+ as irrelevant to the marking requirement, GoPro
14
     is wrong that the remaining evidence requires a finding as a matter of law that Contour failed to mark
15
     all, or substantially all, practicing products. The only remaining product that GoPro (incorrectly)
16
     alleges Contour did not properly mark is the Contour+2.2 But the record shows that Contour did mark
17
     the Contour+2. For example, Robert Mooney, whom Contour designated to testify about markings,
18
     testified that Contour’s practice was to mark its products. Ex. B at 324:14–325:11 (“Q. What was
19
     Contour, LLC and Contour IP Holding, LLC’s practice with respect to patent marking? A. To do it.”).
20
     Mr. Mooney testified that Contour marked its own products. Id. at 324:21–22 (“Q. Okay. On their
21
     own products did they do it? A. Yes.”). He also testified that when Contour came out of receivership
22
     shortly before the Asserted Patents issued, Contour reviewed each product’s marking and “put [any]
23
     patent marking on it to the extent it didn’t already have it.” Id. at 324:23–325:3; 89:1–7 (“Q. When
24
     Clarke Capital bought the Contour assets out of receivership, did the two patents at issue in this lawsuit
25

26
     2 GoPro concedes that Contour properly marked the Contour 4k. See Mot. at 4 (alleging to the
27   exclusion of the Contour 4k that “for one of the two products Plaintiff claims were marked, the
     Contour +2, the alleged marking efforts are legally insufficient” (emphasis added)).
28
                                                         5
         CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                    Case No.: 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 7 of 11



 1   exist? . . . THE WITNESS: The two patents at issue in this lawsuit had not issued.”). In sum,

 2   Mr. Mooney testified on Contour’s behalf that Contour marked its products, and that before the

 3   Asserted Patents issued, Contour confirmed that it was marking all the individual products.

 4          Despite this testimony, GoPro contends Contour+2 may not have included the markings. For

 5   instance, GoPro says Contour “has offered no evidence the Contour+2 user manual [that includes a

 6   link to the website with the markings] was actually shipped with any products” and “fails to

 7   demonstrate that the website was consistently running and available for customers to access free of

 8   charge during the time when the Contour+2 and Contour 4k were sold and offered for sale.” Mot. at

 9   5. Yet, as explained above, Mr. Mooney explicitly testified that Contour properly marked its products

10   (which would include the Contour+2 and the Contour 4k) and that Contour confirmed it was properly

11   marking its products shortly before the Asserted Patents issued.

12          GoPro has identified nothing that suggests Mr. Mooney was wrong. Indeed, the evidence

13   GoPro points to actually corroborates Mr. Mooney’s testimony that Contour marked its products,

14   including historical images of disclosures on Contour’s website listing the Contour+2 products and

15   the Asserted Patents. See ECF No. 370-3 (capture from 2017); ECF No. 370-4 (capture from 2015);

16   ECF No. 370-6 (capture from 2014). Lacking evidence to support its theories, GoPro speculates with

17   no evidentiary basis at all that Contour might have not included the marked manuals with the products.

18   GoPro also speculates (again without evidence) that Contour’s website might not have functioned

19   continuously during the period it was selling, or offering to sell, the Contour+2 and the Contour 4k.

20   But there is no reason to doubt Mr. Mooney’s testimony that Contour marked the products (and

21   confirmed that it marked the products), particularly when GoPro’s counsel chose not to ask any follow -

22   up questions about the details of those marking activities during Mr. Mooney’s deposition.

23          In any event, GoPro’s implication—that Mr. Mooney is wrong, equivocal, or unclear about

24   whether Contour complied with the marking requirements for the post-issuance practicing products—

25   goes to the weight of Mr. Mooney’s testimony. GoPro cannot carry its burden on summary judgment

26   by questioning the veracity of Mr. Mooney’s testimony (or by ignoring it altogether). See Asyst Techs.,

27   Inc. v. Empak, Inc., No. C-98-20451 JF, 2006 WL 3302476, at *5-6 (N.D. Cal. Nov. 14, 2006)

28   (denying summary judgment despite accused infringer’s arguments about the adequacy of the
                                                6
       CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                 Case No.: 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 8 of 11



 1   testimony on marking because those questions “go to the weight” and “not its admissibility”). Rather,

 2   at best GoPro has made two illogical and unsupported inferences: Contour failed to place the marked

 3   manuals in the relevant products’ boxes, and Contour’s website did not function at relevant times. But

 4   on summary judgment, the Court should reject such rank speculation and resolve inferences in

 5   Contour’s favor. See id. A manual’s purpose is to go with the product. A website’s purpose is to be

 6   available to provide information. GoPro’s unsupported suggestions to the contrary, tied to whether

 7   Contour properly marked its product, are questions for the jury to resolve—including based on

 8   Mr. Mooney’s testimony at trial, where GoPro presumably might take the opportunity to ask him the

 9   clarifying questions that it chose not to pose during his deposition.

10          D.      GoPro is Wrong that Markings in the Contour+2 Manual Are Insufficient

11          With no real doubt about whether Contour marked the Contour+2, GoPro argues (incorrectly)

12   that it was legally insufficient for Contour to mark the Contour+2 in its owner’s manual using a link

13   to a website that listed the applicable patents. According to GoPro, “[d]irecting customers to a website

14   is insufficient where there is no indication that the patentee could not have affixed the required notice

15   to the product itself.” Mot. at 5 (citing Mophie, Inc. v. Shah, 2014 WL 12603184 (C.D. Cal. Aug. 25,

16   2014) and Metrologic Instruments, Inc. v. PSC, Inc., 2004 WL 2851955 (D.N.J. Dec. 13, 2004)). But

17   neither of GoPro’s cited cases supports GoPro’s proposition, and it is wrong as a matter of law.

18          To begin with, the Patent Act permits virtual marking as an alternative to marking with a patent

19   number even if the patentee can affix the required notice. See 35 U.S.C. § 287(a) (providing for

20   marking using “the word ‘patent’ or the abbreviation ‘pat.’ together with an address of a posting on

21   the Internet, accessible to the public without charge for accessing the address, that associates the

22   patented article with the number of the patent”); see also Asia Vital Components Co., 377 F. Supp. 3d

23   at 1024 (finding evidence of “virtual marking” sufficient to deny summary judgment). Contour marked

24   the Contour+2 with a statement in the owner’s manual that tracks the language in Section 287(a).

25   Ex. C at 25 (“Visit contour.com for a list of applicable patents.”). And Contour’s public website

26   directly associated the Contour+2 with the numbers from the Asserted Patents. See, e.g., ECF No. 370-

27   3 (capture from 2017); ECF No. 370-4 (capture from 2015); ECF No. 370-6 (capture from 2014). The

28
                                                        7
       CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                   Case No.: 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 9 of 11



 1   language in Contour’s user’s manual, and on the website to which the user’s manual directed the

 2   public, thus satisfied the virtual marking requirement.

 3             Neither of GoPro’s cited district court cases—Mophie and Metrologic—suggests that

 4   providing otherwise-appropriate virtual marking in a user’s manual accompanying the product is

 5   insufficient as a matter of law. In Mophie, the court simply found that the particular statement on the

 6   packaging in that case was insufficient because the patentee “does not assert that it could not affix the

 7   required patent notice to its battery cases, or that the instructions on the package have the word

 8   patent or ‘pat.’ together with the internet address.” 2014 WL 12603184, at *6 (emphasis added).

 9   Contour’s owner’s manual, however, satisfies the second alternative, as it included the word “patent”

10   together with the internet address: “Visit contour.com for a list of applicable patents.” Ex. C at 25.

11             And unlike in Mophie, where the practicing products were battery cases, these practicing

12   products are action cameras. This implicates different reasonable inferences for why it may have been

13   appropriate to mark the manual instead of the product. For example, Contour needed its cameras to be

14   rugged because it expected them to withstand extreme conditions. Ex. D, Mander Dep. Tr. at 195:3-

15   196:3 (describing one of the “main features” of a Contour camera as “its general ruggedness”). It is

16   reasonable to infer (as the Court should here) that it would have been impossible or impractical to

17   mark the camera itself in a meaningful and lasting way.3 At this point, if GoPro has questions about

18   Contour’s justifications for marking the manual instead of the camera— questions GoPro chose not to

19   ask Mr. Mooney during his deposition when he confirmed that Contour ensured it had properly marked

20   the products—GoPro can ask those questions at trial. But no case suggests that a patentee must try

21   actually marking the product before marking through notice of a website.

22             GoPro likewise reads too much into Metrologic because, as another district court explained,

23   “the court's reasoning in [Metrologic] does not necessarily equate to a blanket rule of law.” McAfee

24   Enters., Inc. v. Ashley Entm’t Corp., No. 16-CV-2618, 2016 WL 4063169, at *5 (N.D. Ill. July 29,

25   2016). Rather, “[t]he Metrologic court acknowledged that strict compliance with the statute was not

26   necessarily required so long as the purpose of the statute of providing notice to the public of patent

27
     3   GoPro appears to similarly virtually mark its own cameras. See https://gopro.com/en/us/legal/patents.
28
                                                          8
          CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                   Case No.: 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 10 of 11



 1   coverage is satisfied.” Id. In Metrologic, “[a]ll that was to be found on [the] packages were labels

 2   stating ‘See User's Guide for Patent Coverage’.” Metrologic Instruments, Inc., 2004 WL 2851955 at

 3   *21. This “did not definitively tell the public whether a patent existed or not.” McAfee Enters., 2016

 4   WL 4063169, at *5. By contrast, Contour’s manual explicitly informed the public that there were

 5   applicable patents and directed the public to a website showing an up-to-date list. Ex. C at 25 (“Visit

 6   contour.com for a list of applicable patents.”).

 7           As the McAfee court warned about Metrologic’s approach, GoPro is trying to interpret

 8   Section 287(a) to make “hyper-technical distinctions between what constitutes compliance and what

 9   does not.” 2016 WL 4063169, at *5. But as McAfee explained, GoPro’s approach “does not properly

10   account for the actual statutory language, which does not require that the required information for the

11   alternative marking option be placed directly on the package but instead states that it may be placed

12   on a ‘label,’ which is ‘fix[ed] to’ either the product itself or the package.” Id. In other words, based on

13   the statutory language, “a ‘label’ might include an instruction manual, and ‘fixed to’ might encompass

14   placing something inside of the box.” Id. In the end, there is no reason, as GoPro insists, that

15   Section 287(a) would exclude marking in owner’s manuals as a matter of law.

16           “Compliance with the marking statute is ultimately a question of fact.” Id. at *6 (quoting

17   Stryker Corp. v. Zimmer Inc., 2012 WL 6821683, at *3 (W.D. Mich. Nov. 29, 2012)). GoPro has only

18   raised illogical inferences and at best unresolved factual disputes about whether the circumstances

19   justified Contour using an alternative marking method on an action camera. These are not appropriate

20   disputes for the Court to resolve on summary judgment because GoPro had the burden to show there

21   were no disputes of material fact. Asia Vital Components Co., 377 F. Supp. 3d at 1026 (denying

22   summary judgment “[b]ecause there are genuine disputes of fact whether [the patentee] marked

23   substantially all of its patented articles”).

24   VI.     CONCLUSION

25           For all these reasons, including the many factual disputes that GoPro has manufactured in its

26   Motion about marking, the Court should deny GoPro’s Motion for Partial Summary Judgment.

27

28
                                                         9
       CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                                    Case No.: 17-CV-04738-WHO
     Case 3:17-cv-04738-WHO Document 394 Filed 07/22/20 Page 11 of 11



 1       DATED: July 22, 2020    Respectfully submitted,

 2
                                 By: /s/ John R. Keville
 3                               David P. Enzminger (SBN 137065)
                                 Matthew R. McCullough (SBN 301330)
 4                               WINSTON & STRAWN LLP
                                 275 Middlefield Road, Suite 205
 5                               Menlo Park, CA 94025-1203
                                 Telephone: (650) 858-6500
 6                               Facsimile: (650) 858-6550
                                 Email: denzminger@winston.com
 7                               Email: mrmccullough@winston.com
 8                               John R. Keville (Pro Hac Vice)
                                 Dustin J. Edwards (Pro Hac Vice)
 9                               William M. Logan (Pro Hac Vice)
                                 WINSTON & STRAWN LLP
10                               800 Capital St., Suite 2400
                                 Houston, TX 77002-2925
11                               Telephone: (713) 651-2600
                                 Facsimile: (713) 651-2700
12                               Email: jkeville@winston.com
                                 Email: dedwards@winston.com
13                               Email: wlogan@winston.com
14
                                 Attorneys for Plaintiff
                                 CONTOUR IP HOLDING, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            10
     CONTOUR’S RESPONSE IN OPPOSITION TO GOPRO’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                                                    Case No.: 17-CV-04738-WHO
